Mr. Justice Campbell,
in a dissenting opinion, insisted that the question was not whether plaintiff was entitled to-vote at a school meeting; that a school meeting under the control of school authorities was entirely separate and distinct from a popular election; that the clause of the act then under consideration must be construed as confining the additional qualifications to voting at school meetings;, that distinct school government in cities had been'adjusted to city conditions; that the powers exercised by city school boards were analogous to those of township inspectors, although more extensive; that these city boards had been, made by the Constitution the correlative bodies to the-township boards, and that school inspectors were recognized constitutional officers. Mr. Justice Mcuíse recognizes, the point upon which the Court divided, when he says:
“I cannot find in the present case that the trustees of the Union school-district of Flint are made school inspectors in the sense that they are named in the Constitution-. If they were, I should hold that Mrs. Lelies was not entitled to vote for them.”
Mr. Justice Campbell then proceeds to discuss, not the-question as to whether the Legislature has the power to-enlarge or restrict the qualifications of voters at district school meetings, but whether that power exists as to popular elections for officers of cities and villages, the existence of whom are within the contemplation of the Constitution. He says:
‘'The power of local administration and regulation which may be allowed to cities and counties is vested in those *193corporations as such, and it cannot authorize the Legislature to change the right of suffrage. * * * Cities have elected judges and justices, who cannot be in office without election, and who perform functions precisely like those elsewhere. The city is represented on the board of supervisors, who are, except in Wayne county, the same everywhere. The city ward is the constitutional place of election. To import into the Constitution power to enlarge suffrage for one officer must reach all officers. * * * When an election for any local officer is required by law, the Constitution declares who shall be qualified to act as electors.”
The majority in that case held that the .Constitution of 1835, as well as that of 1850, had in terms authorized the Legislature to construct a primary school system, and that for years antedating the present Constitution the Legislature had construed a similar provision as conferring the power to determine the qualifications of voters for district school officers.
The Legislature had, for many years prior to the adoption of the present Constitution, exercised the power of providing for the incorporation of cities and villages, and, in the exercise of that power, had in each' instance determined what officers should be elected and what appointed, and the time and manner of both election and appointment. The question of municipal government has long exercised thoughtful minds, aud the propriety of an educational qualification or a property qualification, and of female suffrage, have been much discussed;? yet this is the first instance in which the Legislature has attempted to extend the right of suffrage to persons other than those named in the Constitution. Many of the charters granted for the incorporation of cities and villages contain no reference whatever to the qualifications of voters.
The power to provide for the incorporation of cities is not unlike that given for the organization of counties; and *194the authority to direct the time and manner in which judicial officers shall be elected, and the oilier officers elected or appointed, does not involve the power to determine who shall constitute the electorate. The word “manner,” it is true, is one oí large signification, but it is clear that it cannot exceed the subject to which it belongs. It relates to the word “elected.” The Constitution had already provided for electors, and when it provides that an officer shall be elected it certainly contemplates an election by the electorate which it has constituted. No other election is known to the Constitution,' and, when it provides that the Legislature may direct the manner in which an officer shall be elected, it simply empowers the Legislature to provide the details for the holding of such election. The machinery of government differs in its details in cities, villages, and townships, and there must necessarily be differences in methods and officers to administer the election laws.
In Ahrens v. English, 139 Ill. 022, relator claimed the right to vote for a county superintendent of schools. The constitution of that state provided that “there may be a county superintendent of schools in each county, whose qualifications, powers, duties, compensation, and time and manner of election, and term of office shall be prescribed by law,” The court say:
“ The constitution having made provision for such officer and for his ‘ election/ and having prescribed in another article and section the qualifications essential -to entitle a person to vote at ‘any election/ it must be presumed that it was and is the true intent and meaning of that instrument that no person should have the right to vote for such officer who does not possess such qualifications. * * * The word ‘manner' is usually defined as meaning way of performing or executing; method; custom; habitual practice, etc. * * * It indicates merely that the legislature may provide hv law the usual, ordinary, of necessary details required for the holding of the election.''
*195In the case of People v. Hurlbut, 24 Mich. 44, which involved the power of the Legislature to appoint the members of the board of public works of the city of Detroit, this very provision (section 14, art. 15) of the Constitution was under consideration, and, in very exhaustive opinions by Justices Christiancy, Campbell, and Cooley, was given a construction which is opposed to that contended for in support of the act in question here. Mr. Justice Christianoy there says:
'* In respect to the election, the inference is very strong and satisfactory that it ivas intended to be only an election by the electors of the locality''. This accords with the meaning of the term as generally used in the Constitution, in reference not only to the State at large, but in reference to the local organization of. counties, towns, and districts; and, cities and villages being local organizations for like governmental purposes, it is difficult, if not impossible, to resist the conclusion that, when this section (section 13, art. 15) of the Constitution declares that judicial officers of cilies and villages shall bé elected/ an election by the electors of such localities was intended, as this was precisely the principle adopted by the Constitution in reference to all other judicial officers, and there is no reasonable ground for saydng that the election of other officers mentioned in the immediate context was to be of .a different character. And it may be said with certainty that, wherever in the Constitution the election of an officer is provided for, it means an election by the electors of the State, if it be a State officer, or of the district or political division for which he is to be elected, unless the Constitution itself, as to any particular election, provides otherwise.”
Mr. Justice Cooley, in the same case, says:
"That instrument provides (article 15, § 14) that judicial officers of cities and villages shall lie elected, and all other officers shall be elected or appointed, at such time and in such manner as the Legislature may direct.’ It is conceded that all elections must, under this' section, be by the electors of the municipality. But it is to be observed that there is no express declaration to that effect to be found in the Constitution; and it may well be asked what there is to localize the election any more than the appoint*196ments. The answer must be that, in examining the whole instrument, a general intent is found pervading it which clearly indicates that these elections are to be by the local voters, and not by the Legislature, or by the people of a larger territory than that immediately concerned. I think, also, that, when the Constitution is examined in the light of previous and contemporaneous history, the like general intent requires, in language equally clear and imperative, that the choice of the other coiqoorate officers shall be made in some form, either directly or indirectly, by the corporators themselves.”
It follows that the act in question is invalid; that the mandamus in the first-named case must be denied, and the writ of prohibition granted in the case last named.
The other Justices concurred.